Citation Nr: 1433032	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  07-24 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to December 16, 2013, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active service from February 1968 until December 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.

The Veteran's case was remanded by the Board in May 2011 and September 2012.  

In May 2014, the evaluation of the Veteran service-connected PTSD was increased to 70 percent disabling effective December 16, 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There are medical records relevant to the Veteran's claim that have not been associated with the Veteran claims file.  The Veteran submitted the January 2014 report of his treating physician, Dr. G.  This report noted that this physician had been treating the Veteran since 2005.  In addition, a December 2013 statement from the Veteran's representative indicated that the Veteran had restarted treatment with Dr. G and that an authorization form for these records was enclosed.  A review of the claims file does not indicate that treatment records from Dr. G have been associated with the claims file.  The Board also notes that complete VA treatment records do not appear to be of record.  In this regard, the Board notes that the Veteran's paper claims file contains VA treatment records dated to April 2007.  The electronic claims file has added a few recent VA treatment records dated in 2011 and 2013, but there are no VA treatment records dated between 2007 and 2011.  Upon remand, the RO should seek to associate complete VA treatment records with the Veteran claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

With regard to a claim for individual unemployability, the Board acknowledges that the RO has not developed or adjudicated this issue.  However, the U.S. Court of Appeals for Veterans Claims has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. Id.

Here, the Board notes that the Veteran has claimed that he is unable to maintain substantially gainful employment and has had to close his law practice due to his service-connected PTSD.  He is no longer working and has submitted financial evidence indicating that his practice was failing in 2011 and 2012.  Therefore, resolving any benefit of the doubt in favor of the Veteran under the provisions of 38 U.S.C.A. § 5107(b), the Board finds the evidence of record has reasonably raised the issue of entitlement to a TDIU as an element of the increased rating claim on appeal.  Since entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the Agency of Original Jurisdiction (AOJ) for proper development and adjudication.

The Board notes that the Veteran's increased rating claim for PTSD has been previously remanded for submission of the claim to the Director of VA's Compensation and Pension Service or Under Secretary for Benefits for consideration of entitlement to an extraschedular rating for PTSD in accordance with 38 C.F.R. § 3.321(b).  A September 2013 opinion has been obtained that addresses the criteria outlined in the Board's September 2012 remand.  However, as the criteria for an extraschedular evaluation and the criteria for an award of individual unemployability are different, an additional opinion addressing the criteria for individual unemployability should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This should specifically include all treatment records from Dr. G and complete VA treatment records dated since April 2007.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  The RO should ensure that all notification and development action required by the VCAA and implementing VA regulations is completed in regards to a claim for individual unemployability, including the notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107. See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

3.  Schedule the Veteran for an appropriate VA examination in order to determine the impact that his service-connected disabilities have on his employability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

After examining the Veteran, the examiner should (a) comment generally on the functional and industrial impairment caused by his service-connected disabilities and (b) indicate whether, without consideration of his age or nonservice-connected disabilities, the Veteran's service-connected disabilities alone prevent him from securing and following a substantially gainful occupation.

Opinions should be provided based on the results of examination, a review of the medical and lay evidence of record, and sound medical principles.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  When the development requested has been completed, the case should again be reviewed by the RO/AMC, to include expressly addressing whether an extraschedular rating is warranted for the Veteran's service-connected PTSD and whether the Veteran is entitled to a TDIU rating.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



